‘nited States District C
Outen District of or

OCT 2 3 2018
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clark

McALLEN DIVISION

UNITED STATES OF AMERICA §

v. : Criminal No. Mn | 8 - ] ( 44
VALENTIN BELTRAN-VILLARREAL :

RAFAEL MENDOZA-RAMIREZ §

INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about October 5, 2018, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
VALENTIN BELTRAN-VILLARREAL
RAFAEL MENDOZA-RAMIREZ
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two
On or about October 5, 2018, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
VALENTIN BELTRAN-VILLARREAL
and

RAFAEL MENDOZA-RAMIREZ

did knowingly and intentionally possess with intent to distribute a controlled substance. The

mapsaeap retin eine theism aes ist tpsenes
controlled substance involved was 5 kilograms or more, that is, approximately 72 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

Count Three

On or about October 5, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
VALENTIN BELTRAN-VILLARREAL

did knowingly possess a machinegun, that is, an Israel Military Industries Uzi, 9mm caliber
machinegun.

In violation of Title 18, United States Code, Sections 922(0) and 924(a)(2).

Count Four

On or about October 5, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
VALENTIN BELTRAN-VILLARREAL

being an alien who was illegally and unlawfully in the United States, did knowingly possess in and
affecting interstate and foreign commerce a firearm, that is, an Israel Military Industries Uzi, 9mm
caliber machinegun, and ammunition, that is, thirty-three (33) rounds of Monarch brand 9mm
Luger caliber ammunition.

In violation of Title 18, United States Code, Sections 922(g)(5)(A) and 924(a)(2).

 

 
NOTICE OF FORFEITURE
18 U.S.C. §924(d)(1) and 28 U.S.C. § 2461(c)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), the United States gives notice to defendant,
VALENTIN BELTRAN-VILLARREAL
that upon conviction of a violation of Title 18, United States Code, Section 922(g)(5)(A) and/or
conviction of a violation of Title 18, United States Code, Section 922(0), all firearms or
ammunition involved in said violation(s) are subject to forfeiture, including but not limited to the
following:
an Israel Military Industries Uzi, 9mm caliber machinegun with receiver marking G576;

thirty-three (33) rounds of Monarch brand 9mm Luger caliber ammunition.

A TRUE BILL

RYAN K. PATRICK
UNITED STATES ATTORN

 
 

 

e
ASSISTANT UNITED PTATES ATTORNEY

 

 
